                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

In re:                                            )     Case No. 19-17543
              Heather Marie Banhidy               )     Chapter 13 Proceedings
                               Debtor.            )     Judge Jessica Price Smith

              TRUSTEE’S OBJECTION TO APPLICATION FOR PROFESSIONAL
                                 COMPENSATION

         Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing

Chapter 13 Trustee (“Trustee”) herein, and hereby objects to the attorney’s Application for

Professional Compensation (the “Application”). In support of this objection, Trustee makes the

following representations to the Court:

         1.       On February 2, 2021, Attorney William J. Balena (“Attorney Balena”) filed the

Application for Professional Compensation requesting attorney fees in the amount of $8,250.28,

which $1,375.00 was paid prior to the filing and $6,875.28 is to be paid through the Chapter 13

plan (the “Plan”).

         2.       Upon Trustee’s review of the Application, particularly the time entries included,

Trustee reviewed two (2) time entries dated “3/18/20” relating to the drafting of a Second

Motion to Modify, wherein Attorney Balena indicates 1.20 hours spent on this item totaling

$390.00. Trustee considers this amount of time for the preparation of this motion to be excessive

since the cause of this modification was due to the omission of a check box in Part 1.1 of the

previous Plan and Attorney Balena previously billed 2.00 hours to create the modified plan that

contained the omission. Trustee does not believe Attorney Balena should be charging his client

for a clerical omission made on his part and therefore submits said request should be reduced

accordingly.




19-17543-jps         Doc 59    FILED 02/09/21      ENTERED 02/09/21 13:00:30          Page 1 of 2
       WHEREFORE your Trustee, being a proper party in interest, hereby moves this

Honorable Court to sustain his objection and reduce the Application for the aforementioned

reasons cited.

                                                         /S/ Lauren A. Helbling
                                                         LAUREN A. HELBLING (#0038934)
                                                         Chapter 13 Trustee
                                                         200 Public Square, Suite 3860
                                                         Cleveland OH 44114-2321
                                                         Phone (216) 621-4268 Fax (216) 621-4806
                                                         ch13trustee@ch13cleve.com



                                 CERTIFICATE OF SERVICE

I certify that on February 9, 2021, a true and correct copy of the Trustee’s Objection to Application

for Professional Compensation was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on

the Court’s Electronic Mail Notice List:

      William J. Balena, on behalf of Heather Marie Banhidy Debtor(s), at
docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Heather Marie Banhidy, Debtor at 27226 Cook Road, Olmsted Twp., OH 44138


                                                         /S/ Lauren A. Helbling
                                                         LAUREN A. HELBLING (#0038934)
                                                         Chapter 13 Trustee
                                                         200 Public Square, Suite 3860
                                                         Cleveland OH 44114-2321
                                                         Phone (216) 621-4268      Fax (216) 621-4806
                                                         ch13trustee@ch13cleve.com




19-17543-jps      Doc 59     FILED 02/09/21        ENTERED 02/09/21 13:00:30            Page 2 of 2
